United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1365
                                  ___________

Rod White,                             *
                                       *
             Appellant,                *
                                       * Appeal from the United States
        v.                             * District Court for the Western
                                       * District of Arkansas.
Jerry T. Crane, Sheriff, Hempstead     *
County; Jim Parsons, Jail              *        [UNPUBLISHED]
Administrator;                         *
                                       *
             Defendants,               *
                                       *
Lloyd Woods, Jailer; Jeremy Brown,     *
Jailer,                                *
                                       *
             Appellees.                *
                                  ___________

                        Submitted: August 29, 2002

                             Filed: September 4, 2002
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Rod White appeals the district court’s adverse grant of summary judgment in
his civil rights action. Having reviewed the district court’s summary judgment
determination de novo, see Hudson v. Norris, 227 F.3d 1047, 1050 (8th Cir. 2000),
we reverse and remand.

       Mr. White, a former inmate at the Hempstead County Detention Facility,
brought this action against, inter alia, jailers Lloyd Wood1 and Jeremy Brown,
alleging that in 2001 they failed to protect him from an attack by another inmate,
Stacy Trotter.2 Officers Wood and Brown moved for summary judgment, claiming
qualified immunity. In a verified response, Mr. White declared that when he was
booked he notified another officer and Brown that Trotter should be put on his
enemy-alert list because of a problem Mr. White just had with Trotter’s wife; Trotter
thereafter threatened to kill Mr. White for what Mr. White had done to Trotter’s wife;
Mr. White told Wood that Trotter was his enemy and was going to try to get him;
when Wood led Mr. White in handcuffs to Trotter’s “pod,” Mr. White asked Wood
“at least” to handcuff Trotter before opening the door, but Wood refused; and when
Wood opened the door, Trotter attacked Mr. White. Mr. White also declared that
Brown (knowing Trotter was Mr. White’s enemy) should not have let Wood “go back
there by [himself],” but should have been present to help. The district court held that
the jailers were entitled to qualified immunity. We disagree.

       Mr. White’s allegations in his summary judgment response, taken as true,
established a constitutional violation. See Hope v. Pelzer, 122 S. Ct. 2508, 2513
(2002) (“The threshold inquiry a court must undertake in a qualified immunity
analysis is whether plaintiff’s allegations, if true, establish a constitutional
violation.”). “Despite their participation in this constitutionally impermissible
conduct, [defendants] may nevertheless be shielded from liability for civil damages


      1
          The record seems to indicate that this jailer’s name is “Wood,” not “Woods.”
      2
       Mr. White also asserted a medical deliberate-indifference claim, but he has
abandoned it by not raising it in his appellate brief. See Etheridge v. United States,
241 F.3d 619, 622 (8th Cir. 2001).
                                           -2-
if their actions did not violate ‘clearly established statutory or constitutional rights of
which a reasonable person would have known.’” Id. at 2515 (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982)). Mr. White’s right to be free from the attack
was, however, well settled by 2001. See Prater v. Dahm, 89 F.3d 538, 541 (8th Cir.
1996) (it is well settled that Eighth Amendment imposes duty on prison officials to
protect prisoners from violence at hands of other prisoners); Erickson v. Holloway,
77 F.3d 1078, 1080-81 (8th Cir. 1996) (jail guard who was informed of inmate’s
report of threat from prisoner but who allegedly failed to disable cell block control
panel when he left his post or to investigate prisoner’s sudden movement toward area
in which inmate was located was not entitled to qualified-immunity protection).
Under the facts alleged, we conclude it was not objectively legally reasonable for the
jailers to believe that their conduct did not violate Mr. White’s clearly established
Eighth Amendment right. See Curry v. Crist, 226 F.3d 974, 977 (8th Cir. 2000)
(critical inquiry for qualified-immunity purposes is whether it was objectively legally
reasonable for prison official to believe his conduct did not violate inmate’s clearly
established right).

       We hold, as to the failure-to-protect claim, that the district court erred in
granting summary judgment in favor of officers Wood and Brown on the basis of
qualified immunity. Accordingly, we reverse and remand the case for further
proceedings consistent with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-